        Case 1:20-cv-00032-TJC Document 45 Filed 05/27/21 Page 1 of 1



                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                          BILLINGS DIVISION

SHARI CANE,                                    CV 20-32-BLG-TJC

                   Plaintiff,                  ORDER

vs.

COREY O’NEILL in his official and
individual capacities, STEVE
KUNNATH in his official and
individual capacities, CITY OF
LIVINGSTON, MONTANA, JAY
PORTEEN in his official and individual
capacities,

                   Defendants.

      The Court held a hearing on Defendants City of Livingston and Jay

Porteen’s Motion to Compel Discovery on May 27, 2021. For the reasons stated

on the record, IT IS HEREBY ORDERED that the Motion to Compel is DENIED

as MOOT and Defendants’ request for attorney fees in connection with the

Motion is DENIED.

DATED this 27th day of May, 2021.

                                    _______________________________
                                    TIMOTHY J. CAVAN
                                    United States Magistrate Judge
